Order filed April 3, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00253-CR
                                  ____________

                EX PARTE MARIA A. MARTINEZ, Appellant


          On Appeal from the County Criminal Court at Law No. 11
                           Harris County, Texas
                       Trial Court Cause No. 1943720

                                   ORDER

      This is an appeal from the denial of appellant’s application for a writ of
habeas corpus pursuant to article 11.09 of Texas Code of Criminal Procedure. The
clerk’s record was filed April 1, 2014. Our review has determined that a relevant
item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain a signed order denying the application for writ of habeas
corpus. See Tex. R. App. P. 31.1 (notice of appeal must be from a judgment or
order in a habeas corpus proceeding). The order included in the record is unsigned.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 18, 2014, containing a signed order denying appellant’s
application for writ of habeas corpus. This court was advised the application was
denied on or about March 14, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM